Citation Nr: 0011846	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-08 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2. Entitlement to service connection for a disability due to 
exposure to lead paint.

3.  Entitlement to service connection for a disability due to 
exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from April 1951 to October 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the Phoenix, 
Arizona Department of Veterans Affairs (VA), Regional Office 
(RO), that denied entitlement to service connection for back 
injury, residual disability due to exposure to asbestos, and 
residual disability due to exposure to lead paint.

In March 2000, the Board received additional evidence from 
the veteran in support of his claim.  The evidence consisted 
of statements by the veteran and his shipmate, D.K.  The 
veteran submitted a waiver of consideration of the additional 
evidence by the RO in accordance with 38 C.F.R. § 20.1304 
(1999). 


FINDINGS OF FACT

1.  Competent medical evidence demonstrating that the 
veteran's current back disability is related to his period of 
service has not been presented.  

2.  Competent medical evidence demonstrating that the veteran 
currently has a disability due to exposure to lead paint has 
not been presented.  

3.  Competent medical evidence demonstrating that the veteran 
currently has chronic obstructive pulmonary disease, 
inservice asbestos exposure, and a link between the chronic 
obstructive pulmonary disease and inservice asbestos exposure 
has been presented.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a back disability.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a disability due to 
exposure to lead paint.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran has presented a well-grounded claim of 
entitlement to service connection for a disability due to 
exposure to asbestos in service.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
back disorder and for disabilities due to exposure to 
asbestos and lead paint.  In the interest of clarity, the 
Board will review the applicable law and regulations, briefly 
describe the factual background of this case, and then 
proceed to analyze each claim and render a decision.

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In addition, the veteran served continuously for ninety (90) 
or more days during a period of war, therefore, if arthritis 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Entitlement to service connection for residuals of a back 
injury.

Factual background

The veteran's November 1950 and October 1954 medical 
examinations, prepared upon entry and separation from service 
respectively, do not reflect any abnormalities regarding his 
back.  A service medical history, dated in June 1951, 
indicates that the veteran reported that he fell in the 
shower and struck his back on a deck.  The examiner noted 
tenderness on the left side of the veteran's back in the L 1-
2 region.  X-ray examination was negative.

There are no pertinent medical records for decades post 
service.  

In a September 1997 written statement, the veteran indicated 
that during service he slipped and fell on his back.  He 
reported he was taken to the hospital and assigned one week 
of light duty.

A May 1998 VA lumbar spine X-ray examination report indicates 
that mild spondylosis was present without evidence of acute 
osseous abnormality in the spine.  The examiner also noted 
possible minimal narrowing of the L5-S1 disc space and 
evidence of facet arthropathy at L5-S1.

VA treatment records dated in May, June, July and August 1998 
reflect a diagnoses of lower back pain.  The treatment 
records indicate that the veteran reported injuring his back 
in a fall in service.  

During an October 1998 hearing, the veteran repeated his 
assertions that he injured his back in service.

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

There is competent evidence that the veteran currently has a 
back disability.  The May 1998 VA X-ray examination report of 
the veteran's lumbar spine revealed mild spondylosis, 
possible narrowing of the L5-S1 disc space with evidence of 
facet arthropathy at L5-S1.  

There is competent evidence of an in-service back injury.  A 
June 1951 service medical history report indicates that the 
veteran reported a fall during service; the examiner noted 
that there was tenderness on the left side of his back.  In 
addition, the veteran described this incident in a written 
statement and during his hearing.  For the limited purpose of 
determining if the veteran's claim is well grounded, the 
evidentiary assertions made by the veteran must be accepted 
as true.  King v. Brown, 5 Vet App. 19, 21 (1993).  
Therefore, the veteran's service medical records and his own 
assertions establish the presence of an in-service injury, 
and the second prong of the Caluza test, has been met.

After a review of the evidence, the Board finds that the 
third prong of the Caluza test has not been met.  There is no 
competent medical evidence of record that establishes a nexus 
between the current back disability and the veteran's period 
of service.  The medical evidence of record does not 
establish a link between the veteran's current back 
disability and his period of service.  

The veteran asserts that his current back disability is due 
to the injury in service.  Although a layperson is competent 
to testify as to facts within his or her own observation and 
recollection, such as symptoms, such person is not competent 
to provide probative evidence as to matters requiring the 
expertise derived from specialized medical training, or 
experience, such as matters of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran has not 
submitted any other medical opinion to support his claim.  

In light of the absence of competent medical evidence of a 
medical nexus between the current back disability and the 
veteran's period of service, the veteran's claim is 
implausible and not well grounded.  Therefore, the claim must 
be denied.   



Entitlement to service connection for a disability due to 
exposure to lead paint.

Factual background

Service medical records make no reference to exposure to lead 
pain or to any disability due to lead paint exposure. 

In a September 1997 written statement, the veteran stated 
that while in the Navy, he was exposed to lead paint.  

At a hearing before the RO in October 1998, the veteran 
stated, in essence, that he may have a blood or skin disorder 
due to exposure to lead paint.  

In a March 2000 statement, D.K., the veteran's shipmate in 
service, stated that he had learned that the red paint they 
used in the Navy caused cancer of the blood. 

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza, supra.  

The veteran asserts, in essence, that he may have a skin 
disorder or a blood disorder due to lead paint exposure in 
service.  As noted above, a lay person is not competent to 
provide probative evidence as to matters requiring the 
expertise derived from specialized medical training, or 
experience, such as matters of medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, the veteran's statements are not competent 
evidence of a current diagnosis of a disability due to 
exposure to lead.  

The veteran has not submitted competent medical evidence of a 
current disability due to lead exposure.  Evidence of a well 
grounded claim must include medical evidence of a current 
disability.  See Caluza, 7 Vet. App. at 506.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (appellant 
did not produce any evidence that would tend to show a 
presently existing disability).  The medical evidence of 
record does not show that the veteran currently has a 
disability, such as a blood disorder or a skin disorder, due 
to exposure to lead paint.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In light of the absence of competent evidence establishing 
that the veteran currently has a disability due to exposure 
to lead paint, the veteran's claim is implausible and not 
well grounded.  Therefore, as a matter of law, the claim must 
be denied. 

Additional matters

When a claim is not well grounded, the VA does not have a 
duty to assist the claimant in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, the VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  In Robinette v. Brown, 8 Vet. App. 69 (1995), 
the Court stated that if a claimant alleged the existence of 
medical evidence that, if true, would have made the claim 
plausible, the VA would be under a duty to advise him to 
submit such evidence to complete the application for 
benefits.  The Court has also held, however, that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

The Board is not on notice of the existence of any other 
possible evidence that exists that, if true, would make the 
veteran's claims for service connection for a back disability 
or a disability due to lead paint exposure plausible. This 
decision serves to inform the veteran of the kind of evidence 
that would be necessary to make his claims well grounded.  By 
this decision, the Board informs the veteran that in order to 
make his claims for service connection well grounded, he will 
need, at the very least, to submit competent medical evidence 
of a nexus between his current back disorder and service and 
competent evidence of a current disability related to 
inservice exposure to lead paint or to service.

Entitlement to service connection for a disability due to 
exposure to asbestos.  

Applicable law and regulations

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has the Secretary 
promulgated any regulations, the VA has issued procedures on 
asbestos-related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 7.68 
(Sept. 21, 1992) [formerly DVB Circular 21-88-8, Asbestos- 
Related Disease (May 11, 1988)].

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
including pulmonary fibrosis and lung cancer, which may occur 
10 to 45 years after exposure.  When considering VA 
compensation claims, rating boards have the responsibility of 
ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service and to assure that 
development is accomplished to ascertain whether or not there 
is pre-service and/or post-service evidence of occupational 
or other asbestos exposure.  A determination must then be 
made as to the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information noted above.

Factual background

Service medical records make no reference to asbestos or an 
asbestos-related disorder.  The service entry and separation 
medical examinations, dated in 1950 and 1954, reflect no 
chest or lung abnormalities.

Service records reflect the veteran was assigned to the USS 
FRONTIER from December 1951 to June 1954.  In a September 
1997 written statement, the veteran stated that while in the 
Navy, he was exposed to asbestos in a ship's boiler room.  

An August 1998 VA chest X-ray examination revealed clear lung 
fields.  The impression was no acute cardiopulmonary changes.  
A VA clinical notation, dated in August 1998, indicates that 
the impression was rule out asbestosis.  

An October 1998 VA pulmonary function test report indicates 
that the veteran smoked one pack of cigarettes per day for 
forty years.  The diagnosis was mild obstructive disease.  It 
was noted that the veteran reported being exposed to asbestos 
while serving in the Navy.

The veteran repeated his assertions regarding asbestos 
exposure in service during an October 1998 RO hearing.

VA treatment records, dated in January 1999, indicate that 
the veteran reported that he was exposed to asbestos on a 
ship while serving in the Navy.

A June 1999 X-ray examination report reflects an impression 
of no radiographic evidence of active cardiopulmonary 
disease.

June 1999 clinical records, by M.H., M.D., indicate that upon 
examination, there were objective findings of a clear chest.  
The diagnosis was asbestos exposure.  July 1999 clinical 
records, by Dr. M.H., indicate that the veteran's pulmonary 
function tests had improved.  The veteran reported that he 
was exposed to asbestos while in service and that he had 
discontinued tobacco use.  The diagnosis was mild chronic 
obstructive pulmonary disease with associated asbestos 
exposure.

In a statement received in March 2000, D.K., the veteran's 
shipmate in service, stated that he was aboard the USS 
FRONTIER in approximately October or November 1953 while 
sailing for Japan.  D.K. indicated that the ship broke down 
and they were anchored for approximately 3 months to repair 
the damage.  He stated that all hands worked in the engine 
room to repair and rebuild the units.  All of the pipes were 
wrapped in asbestos and they were unaware at that time of the 
inherent dangers associated with the asbestos fibrous 
material.  D.K. stated that nobody wore protective clothing 
or breathing apparatus and they all received heavy exposure 
to this toxic substance.  

In a statement received in March 2000, the veteran stated 
that he had undergone more tests to determine why he had 
throat and lung congestion.  He stated that they could not 
find the reason for his shortness of breath without more 
tests, which he would undergo in April.  He indicated that he 
was going to undergo another pulmonary function test.  

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza, supra.  

The veteran has submitted competent evidence that he 
currently has a pulmonary disorder.  VA treatment records, 
dated in October 1998, indicate that pulmonary function tests 
revealed that the veteran had mild obstructive disease.  
Clinical records by Dr. M.H., dated in June and July 1999, 
reflect diagnoses of mild chronic obstructive pulmonary 
disease.  Therefore, the first prong of the Caluza test is 
met.  The Board hastens to add, however, that there is no 
medical evidence of asbestosis.  

The Board finds that the veteran has submitted competent 
evidence that he was exposed to asbestos in service.  The 
record clearly shows that the veteran served aboard the USS 
FRONTIER during service.  It is not disputed that his service 
duties may have involved some exposure to asbestos.  In 
McGinty v. Brown, 4 Vet. App. 428 (1993), the Court indicated 
that, while a veteran, as a lay person, was not competent to 
testify as to the cause of his disease, he was, however, 
competent to testify as to the facts of his asbestos 
exposure.  McGinty, 4 Vet. App. at 432.  Accordingly, in-
service exposure to asbestos is conceded and the second prong 
of the Caluza test is met.

The Board finds that the veteran has submitted competent 
evidence of a medical nexus between the chronic obstructive 
pulmonary disease and the inservice asbestos exposure, and 
therefore, the third prong of the Caluza test, medical nexus 
evidence, has been met.  A June 1999 treatment record by Dr. 
M. H. reflects an impression of chronic obstructive pulmonary 
disease (asbestos exposure).  A July 1999 treatment record by 
Dr. M.H. reflects an assessment of mild chronic obstructive 
pulmonary disease with associated asbestos exposure.  It was 
noted that the veteran had reported that he had asbestos 
exposure several years ago while working on ships.  The Board 
finds that the June and July 1999 treatment records are 
competent evidence of a medical nexus between the inservice 
asbestos exposure and the chronic obstructive pulmonary 
disease.  This medical evidence suggests a possible link 
between the asbestos exposure and the pulmonary disease.  

Although Dr. M.H.'s statements are rather sketchy, it appears 
that he did not merely transcribe the veteran's statements, 
but rather arrived at a medical conclusion.  The examiner's 
opinion thus constitutes competent medical nexus evidence.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
See also Alemany v. Brown, 9 Vet. App. 518 (1996).  In 
Alemany, the Court held that the claim was well-grounded 
because there was competent evidence of a current disability, 
competent evidence of in-service symptomatology, and 
competent evidence of a "possible" link between the current 
disability and the in-service symptomatology.  Id.  The Court 
indicated that there was no independent medical evidence 
which disputed that opinion, and thus there was no basis for 
the rejection of the medical opinion as "rank speculation."  
Id.  

In summary, the Board finds that the veteran has presented 
competent evidence establishing inservice asbestos exposure, 
competent medical evidence of a current respiratory disorder, 
and competent medical evidence of a possible nexus between 
his current respiratory disorder and the inservice asbestos 
exposure.  Therefore, the veteran's claim is plausible and 
well grounded.   

Since the veteran met the initial burden of presenting 
evidence of a well-grounded claim, the VA has a duty to 
assist the veteran further in the development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.  The 
Board finds that additional clinical development is needed 
and such development is discussed in the Remand portion of 
this decision.  


ORDER

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for a 
back disability is denied.

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for a 
disability due to exposure to lead paint is denied.

The veteran's claim of entitlement to service connection for 
a disability due to exposure to asbestos is well-grounded.  
To that extent only, the appeal is allowed.



REMAND

The Board has determined that further VA examination is 
required before the issue of entitlement to service 
connection for a disability due to asbestos exposure can be 
decided on the merits.  

As noted above, there is competent evidence which establishes 
that the veteran currently has chronic obstructive pulmonary 
disease, inservice asbestos exposure, and a possible link 
between the inservice asbestos exposure and the veteran's 
pulmonary disorder.  Review of the record reveals that the 
veteran was not afforded a VA examination by a respiratory 
specialist in order to determine the etiology of the chronic 
obstructive pulmonary disease.   

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  
Fulfillment of the duty to assist includes providing a 
complete and thorough medical examination of the claimed 
disability that takes into account the records of the 
veteran's prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Fulfillment 
of the duty to assist includes an examination by a specialist 
when deemed appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The Board finds that the veteran should be afforded a VA 
examination by a pulmonary specialist to determine if the 
chronic obstructive pulmonary disease, and any other 
respiratory disorder found, was caused by in-service asbestos 
exposure.  The examiner should review the veteran's claims 
file prior to the examination and specify the reasons and 
bases for the examination findings and conclusions. 

Review of the record further reveals that in a March 2000 
statement, the veteran stated that he had undergone more 
tests to determine why he had throat or lung congestion.  He 
indicated that he was going to undergo another pulmonary 
function test in April.  The VA's duty to assist also 
includes assisting the veteran in securing clinical and 
treatment records when such records exist, but are not on 
file.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Thus, the Board finds that the RO should attempt to obtain 
and associate with the claims folder the treatment and 
examination records in question, since such records may be 
pertinent to the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of the medical 
care providers who treated him for his 
pulmonary disorder since separation from 
service in 1954.  Any medical care 
providers so identified should be asked 
to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records. 

2.  The veteran should be scheduled for 
an examination by a specialist in 
respiratory diseases, if available, to 
determine the nature, extent, onset and 
etiology of the chronic obstructive 
pulmonary disease and any other 
respiratory disorder found.  The claims 
folder and a copy of this remand must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner must indicate in the 
examination report that he or she has 
examined the claims folder.  Pulmonary 
function studies or any other indicated 
diagnostic testing should be performed, 
in the discretion of the examining 
physician.  The pulmonary specialist 
should render an opinion as to the 
existence and etiology of the veteran's 
diagnosed chronic obstructive pulmonary 
disease, or any other identified 
pulmonary disorder, and whether such 
pulmonary disease was caused by asbestos 
exposure in service.  A rationale should 
be offered for all opinions and 
conclusions expressed.  In the course of 
the examination, the specialist should 
take a detailed history of the veteran's 
smoking, his in-service exposure to 
asbestos, and any other potential causes 
of any respiratory disorders found.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  After the development requested above 
has been completed to the fullest extent 
possible, the RO should readjudicate the 
issue of entitlement to service 
connection for a disability due to 
asbestos exposure.  If any benefit sought 
on appeal is denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

No action is required of the veteran until further notice.  
By this decision, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to this 
issue.  




				________________________
Barry F. Bohan
	Member, Board of Veterans' Appeals

 

